Exhibit 10.1

 

PAYOFF AGREEMENT

 

This Payoff Agreement dated as of November 10, 2010 (this “Agreement”) is
executed by and among Optelecom-NKF, Inc. (f/k/a Optelecom, Inc.), a Delaware
corporation (“Optelecom”), and Draka Holding N.V., a public company with limited
liability organized under the laws of The Netherlands (the “Holder”).

 

RECITALS

 

A.            Optelecom, the Holder, NKF Vastgoed B.V., a private company with
limited liability organized in the Netherlands, and Optelecom-NKF, B.V. (f/k/a
NKF Electronics, B.V.), a private company with limited liability organized in
the Netherlands (“NKF Electronics”), entered into a Share Purchase Agreement
dated March 8, 2005 (the “Purchase Agreement”), pursuant to which Optelecom
acquired all of the outstanding share capital of NKF Electronics from NKF
Vastgoed B.V. and the Holder (the “NKF Share Purchase”).

 

B.            The purchase price paid by Optelecom in connection with the NKF
Share Purchase (the “NKF Purchase Price”) consisted of cash and the issuance of
a Subordinated Promissory Note dated March 8, 2005, as amended by the First
Amendment thereto dated as of June 25, 2008, from Optelecom to the Holder in the
principal amount of Nine Million Euro (€9,000,000) (the “Original Note”).

 

C.            On March 5, 2010, Optelecom and the Holder entered into the
Amended and Restated Subordinated Promissory Note, a copy of which is attached
hereto as Exhibit A (the “Note”), which Note amended and restated the Original
Note in its entirety.

 

D.            The Note is secured by (i) that certain Deed of Pledge of Shares
in Optelecom-NKF Holding B.V. (“ONH”) dated June 27, 2008 by and among
Optelecom, the Holder and ONH (as amended, amended and restated, supplemented or
otherwise modified, the “35% Pledge Agreement”) under which thirty-five percent
(35%) of the issued share capital of ONH has been pledged to the Holder to
secure Optelecom’s obligations under the Note, as more particularly described
therein, (ii) that certain Deed of Pledge of an Additional 30% of the Shares in
the Capital of Optelecom-NKF Holding B.V. dated March 5, 2010 by and among
Optelecom, the Holder and ONH (as amended, amended and restated, supplemented or
otherwise modified, the “30% Pledge Agreement” and collectively with the 35%
Pledge Agreement, the “Pledge Agreement”) under which an additional thirty
percent (30%) of the issued share capital of ONH was pledged to the Holder to
secure Optelecom’s obligations under the Note, as more particularly described
therein, and (iii) that certain Security Agreement dated as of March 5, 2010 (as
amended, amended and restated, supplemented or otherwise modified, the “Security
Agreement”; and together with the Pledge Agreement and any other agreement or
instrument delivered by Optelecom in favor of the Holder as security for the
obligations of Optelecom under the Note, collectively, the “Security
Documents”), by Optelecom to the Holder under which Optelecom granted a lien and
security interest to the Holder in all assets of Optelecom (excluding all shares
and other equity interests in all direct and indirect subsidiaries of Optelecom
and all assets of all subsidiaries of Optelecom).

 

--------------------------------------------------------------------------------


 

E.             Optelecom intends to enter into a definitive agreement (the
“Definitive Acquisition Agreement”) with a third party acquiror (the “Acquiror”)
pursuant to which the Acquiror will acquire Optelecom in a merger or other form
of business combination (the “Acquisition”).

 

F.             It is a condition of the Acquiror to entering into the Definitive
Acquisition Agreement that Optelecom and the Holder enter into this Agreement.

 

G.            Optelecom and the Holder have agreed to a reduction in the amount
payable under the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Optelecom and the Holder hereby agree as follows:

 

1.             Incorporation of Recitals.  The recitals set forth above are
incorporated herein by reference.

 

2.             Note Amount.  Optelecom and the Holder hereby acknowledge and
agree that as of the date of the signing of this Agreement, the total amount of
principal outstanding under the Note was €8,982,456.

 

3.             Reduction in Note Amount.  The Holder agrees to accept the sum of
(w) €6,300,000, plus (x) all accrued and unpaid interest through the date of the
payment to the Holder of the Payoff Amount (as defined below) on the total
amount of principal outstanding under the Note (and not, for the avoidance of
doubt, €6,300,000), plus (y) the Holder’s out-of-pocket costs and expenses
(including the reasonable costs and expenses of its counsel and accountants)
incurred in connection with the negotiation, execution and delivery of this
Agreement, not to exceed U.S.$25,000 in the aggregate (the sum of (w), (x) and
(y), the “Payoff Amount”) in full satisfaction of all amounts and obligations
due and payable under the Note, subject to the following conditions (the “Payoff
Conditions”):

 

(a)           prior to the closing of the Acquisition, the Payoff Amount shall
be paid to the Holder by wire transfer of immediately available funds to the
Holder’s account listed on Schedule 1.3(a) to the Purchase Agreement (the “Bank
Account”) or at such other bank as may be specified in writing from time to time
not later than two (2) business days prior thereto by the Holder to Optelecom;
and;

 

(b)           the payment of the Payoff Amount to the Holder shall occur prior
to March 8, 2011;

 

(c)           at the time of the payment of the Payoff Amount to the Holder, the
aggregate cash consideration that is contemplated to be paid (directly or
indirectly) to the holders of equity interests in Optelecom in connection with
the Acquisition plus any dividends or distributions made by Optelecom after the
date hereof in respect of any of its equity interests shall not exceed
U.S.$9,300,000;  and

 

(d)           there shall not have occurred and be continuing at the time of the
payment of the Payoff Amount to the Holder any Event of Default under the Note
or any event or

 

2

--------------------------------------------------------------------------------


 

condition that, without giving effect to Section 2(e) of the Note, would become
an Event of Default under the Note.

 

If any of the Payoff Conditions are not satisfied, then the Holder shall not be
obligated to accept any reduced payoff of the Note, including, without
limitation, the Payoff Amount, and the Holder shall have, and may exercise, all
rights and remedies under the Note and the Security Documents, and all other
rights and remedies available at law and in equity.

 

4.             [Intentionally Deleted].

 

5.             Consent of the Holder.  The Holder, by its execution of this
Agreement, hereby consents, in accordance with Section 8.2 of the Note, to
Optelecom entering into a Definitive Acquisition Agreement and consummating the
Acquisition, subject to the satisfaction of the Payoff Conditions.

 

6.             Satisfaction of Note.  Upon the satisfaction of the Payoff
Conditions, (i) the Holder agrees that the Note shall be deemed satisfied in
full; (ii) each of the Security Documents shall terminate automatically and
shall have no further force and effect; and (iii) Optelecom shall be released
from all claims, causes of action, obligations, liabilities, payments, damages
and other amounts or obligations arising under the Note and the Security
Documents (the “Obligations”), (iv) and all pledged collateral under the
Security Documents shall be released from any and all liens created thereunder
in accordance with the applicable terms and conditions of the Security
Documents, including, without limitation, Article 16 of the Pledge Agreement and
Section 8.04 of the Security Agreement.  The release of Optelecom from the
Obligations is effective and operative upon the satisfaction of the Payoff
Conditions, including the Holder’s receipt of the Payoff Amount, without the
necessity of execution of any other or further release or document by the
Holder.  The Holder agrees to execute and deliver such other documents,
agreements, instruments or other writings as may be reasonably requested by
Optelecom to effect such release.  The Holder represents and warrants to
Optelecom that the Holder has not assigned or transferred or purported to assign
or transfer and prior to March 8, 2011 will not assign or transfer the Note
and/or any of the Obligations or any portion thereof or any interest therein,
and agrees to indemnify, defend and hold Optelecom harmless from and against any
Obligations based on, or arising out of, whether directly or indirectly, any
such assignment or transfer, or purported assignment or transfer (and, for the
avoidance of doubt, the parties agree that a merger or a sale of substantially
all the assets of the Holder, or a change in control of the Holder, will not
constitute such an assignment or transfer).  Optelecom acknowledges that if, for
any reason, any of the Payoff Amount is voided or rescinded or must otherwise be
returned by the Holder as a result of Optelecom’s insolvency, bankruptcy or as
otherwise required by applicable law, Optelecom’s obligations and liabilities
under the Note and the Security Documents shall be reinstated to that extent. 
In addition, in the event the aggregate cash consideration paid to the holders
of equity interests in Optelecom in connection with the Acquisition plus any
dividends or distributions made by Optelecom after the date hereof in respect of
any of its equity interests exceeds U.S.$9,300,000, notwithstanding any other
provision of this Agreement and notwithstanding the Holder’s prior receipt of
the Payoff Amount, Optelecom’s obligations and liabilities to the Holder under
the Note and the Security Documents shall be reinstated automatically to the
extent of €2,682,456 principal amount (with interest thereon from the date of
the closing of the Acquisition).

 

3

--------------------------------------------------------------------------------


 

7.             Representations and Warranties.

 

(a)           Optelecom hereby makes the following representations and
warranties:

 

(i)            it is duly formed, validly existing, and in good standing under
the laws of the jurisdiction of its formation, has the ability to perform its
obligations under this Agreement and has all necessary power and authority to
execute and deliver this Agreement;

 

(ii)           the execution and delivery by it of this Agreement and the
performance by it of its obligations under this Agreement have been duly
authorized by all necessary action, does not require the consent of any third
parties except for such consents as have been properly obtained, and does not
and will not contravene, violate, result in a breach of, or constitute a default
under (1) its certificate of incorporation or bylaws, (2) any law or regulation
of any governmental body or any decision, ruling, order, or award by which such
entity or any of its properties may be bound or affected, or (3) any agreement,
indenture or other instrument to which it is a party or by which any of its
properties may be bound or affected;

 

(iii)          this Agreement, when executed and delivered to the Holder, and
the obligations of Optelecom hereunder, will be the legally valid and binding
obligations of Optelecom, enforceable against it in accordance with their terms,
subject only to applicable bankruptcy, insolvency and similar laws affecting the
enforcement of creditors rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

Optelecom’s covenants, agreements, representations and warranties made in this
Agreement shall be continuing and shall be true and correct as of the date
hereof and shall survive the termination of this Agreement.

 

(b)           The Holder hereby makes the following representations and
warranties:

 

(i)            it is duly formed, validly existing, and in good standing under
the laws of the jurisdiction of its formation, has the ability to perform its
obligations under this Agreement and has all necessary power and authority to
execute and deliver this Agreement;

 

(ii)           the execution and delivery by it of this Agreement and the
performance by it of its obligations under this Agreement have been duly
authorized by all necessary action, does not require the consent of any third
parties except for such consents as have been properly obtained, and does not
and will not contravene, violate, result in a breach of, or constitute a default
under (1) its articles of association or other governing documents, (2) any law
or regulation of any governmental body or any decision, ruling, order, or award
by which such entity or any of its properties may be bound or affected, or
(3) any agreement, indenture or other instrument to which it is a party or by
which any of its properties may be bound or affected;

 

4

--------------------------------------------------------------------------------


 

(iii)          this Agreement, when executed and delivered to Optelecom, and the
obligations of the Holder hereunder, will be the legally valid and binding
obligations of the Holder, enforceable against it in accordance with their
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting the enforcement of creditors rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

The Holder’s covenants, agreements, representations and warranties made in this
Agreement shall be continuing and shall be true and correct as of the date
hereof and shall survive the termination of this Agreement.

 

8.             Forms.  The Holder shall deliver to Optelecom, on or prior to the
date on which Optelecom delivers the Payoff Amount to Holder two (2) original
copies of Internal Revenue Service Form W-8BEN (claiming the benefits of any
applicable income tax treaty), W-8ECI, W-8EXP and/or W-8IMY (or, in each case,
any successor forms), properly completed and duly executed by the Holder, and
such other documentation or information required under the Internal Revenue Code
of 1986, as amended (the “Code”), or reasonably requested by Optelecom to
establish that the Holder is not subject to (or is subject to a reduced rate of)
deduction or withholding of United States federal income tax with respect to any
payments to the Holder of principal, interest, fees or other amounts payable
under the Note, and the Holder also hereby agrees, from time to time after the
initial delivery by the Holder of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that the Holder shall promptly deliver to Optelecom two (2) new original copies
of Internal Revenue Service Form W-8BEN, W-8ECI, W-8EXP and/or W-8IMY, (or, in
each case, any successor forms), properly completed and duly executed by the
Holder, and such other documentation required under the Code and reasonably
requested by Optelecom to confirm or establish that the Holder is not subject to
(or is subject to a reduced rate of) deduction or withholding of United States
federal income tax with respect to payments to the Holder under the Note, or
notify Optelecom of its inability to deliver any such forms or other evidence

 

9.             Miscellaneous.

 

(a)           Timing.  The parties hereto specifically agree that time is of the
essence with respect to this Agreement.

 

(b)           Entire Agreement.  This Agreement contains the entire agreement
between the parties and may be amended only in writing executed by each of the
parties.

 

(c)          Integration.  This Agreement supersedes all prior or
contemporaneous negotiations, promises, covenants, representations, or oral and
written agreements concerning any matter directly, indirectly or collaterally
related to the subject matter of this Agreement.  The Note, the Security
Documents and this Agreement, together, represent a complete integration of all
prior and contemporaneous agreements and understandings of the parties hereto. 
No party relied on any representation or warranty of any other person or party
except as specifically set forth herein or in the Note or Security Documents. 
In the event of any ambiguity and/or dispute

 

5

--------------------------------------------------------------------------------


 

regarding interpretation of this Agreement, the interpretation of this Agreement
shall not be resolved by any rule of interpretation providing for interpretation
against the party who causes the uncertainty to exist or against the draftsman.

 

(d)           All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission against facsimile confirmation or mailed
by an internationally recognized overnight courier prepaid, to the parties at
the following addresses or facsimile numbers:

 

If to Optelecom to:

 

Optelecom-NKF, Inc.

 

12920 Cloverleaf Center Drive

 

Germantown, Maryland  20874

 

Facsimile No.: (240) 912-3381

 

Attn:  President

 

with a copy (which shall not constitute notice) to:

 

Venable LLP

 

8010 Towers Crescent Drive, Suite 300

 

Vienna, Virginia  22182

 

Facsimile No.:  (703) 821-8949

 

Attn:  Thomas W. France, Esq.

 

If to the Holder to:

 

Draka Holding NV

 

De Boelelaan 7

 

P.O. Box 75979

 

1083 HJ Amsterdam

 

THE NETHERLANDS

 

6

--------------------------------------------------------------------------------


 

Facsimile No.:  31 20 5689 895

 

Attn:  Jacoba Bremer

 

with a copy (which shall not constitute notice) to:

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts  02109

 

Facsimile No.:  (617) 338-2880

 

Attn:  Harry E. Ekblom, Jr.

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 8(d), be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8(d), be deemed given upon facsimile confirmation,
and (iii) if delivered by overnight courier to the address as provided in this
Section 8(d), be deemed given on the earlier of the first business day following
the date sent by such overnight courier or upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
person to whom a copy of such notice is to be delivered pursuant to this
Section 8(d)).  Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

 

(e)           Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the parties and their respective personal or legal
representatives, heirs, legatees, transferees, agents, servants, employees,
predecessors, successors and assignees.

 

(f)            Execution in Counterparts.  This Agreement may be signed in one
or more counterparts each of which shall be an original and all of which taken
together shall constitute one Agreement.  Facsimile or electronic copies of
these signatures may be exchanged among the parties and shall be treated as
originals.

 

(g)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without giving effect of
conflicts of law principles.

 

(h)           Headings.  The section headings and subheadings have been included
for convenience only, and shall not be part of this Agreement and shall not be
taken as an interpretation of any provision of this Agreement.

 

7

--------------------------------------------------------------------------------


 

(i)            Termination.  No waiver or termination of this Agreement shall be
binding unless executed in writing by the party who, pursuant to the terms of
this Agreement, has the right to waive any rights, conditions, or obligations
hereunder, or has the right to terminate this Agreement.

 

(j)            Enforceability.  No other person or party shall have any rights
whatsoever hereunder or shall be deemed a third party beneficiary hereof.

 

(k)           Public Filing.  The Holder hereby acknowledges that Optelecom will
publicly file a copy of this Agreement with one or more filings with the
Securities and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

 

 

OPTELECOM-NKF, INC.

 

 

 

 

 

By:

/s/ David B. Patterson

 

Name: David B. Patterson

 

Title: President & CEO

 

 

 

 

 

DRAKA HOLDING N.V.

 

 

 

 

 

By:

/s/ F.F. Dorjee

 

Name: F.F. Dorjee

 

Title: CEO

 

9

--------------------------------------------------------------------------------